       CASE 0:18-cv-01643-JRT-HB Document 48 Filed 04/25/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

                                   CIVIL MOTION HEARING


 Thelma Jones, Priyia Lacey, Faisa Abdi, Ali                  COURT MINUTES – CIVIL
 Ali, Rukiya Hussein, Lucia Porras, David                      BEFORE: Hildy Bowbeer
 Trotter-Ford, and Somali Community                             U.S. Magistrate Judge
 Resettlement Services, Inc.,
                                                          Case No.:          18-cv-1643 (JRT/HB)
                         Plaintiffs,                      Date:              April 25, 2019
                                                          Courthouse:        St. Paul
 v.                                                       Courtroom:         6B
                                                          Court Reporter:    Erin Drost
 City of Faribault,                                       Time:              9:37-11:24 a.m.
                                                          Total Time:        1 hour and 47 minutes
                         Defendant.


APPEARANCES:

For Plaintiffs: Alejandro Ortiz, Teresa Nelson, and Joshua Riegel
For Defendant: Paul Reuvers and Andrew Wolf

PROCEEDINGS:

Plaintiffs’ Motion to Compel [Doc. No. 31] was argued and submitted. Plaintiffs’ motion raised
discovery disputes regarding the adequacy of the privilege log submitted by Defendant, and
Defendant’s objections to producing “occupancy registers.” For the reasons fully described on
the record, the Court granted Plaintiff’s motion with regard to the occupancy registers, and
granted it in part, denied it in part, and held part of it in abeyance with regard to the privilege log.

Privilege Log:
The Court denied Plaintiffs’ motion insofar as it sought a finding that Defendant had waived its
claim of privilege by failing to provide an adequate privilege log. The Court did, however, order
Defendants to provide additional information to Plaintiffs, particularly on the subject of the roles
and responsibilities of the persons identified on the log as having sent or received privileged
communications. Specifically, the Court instructed Defendant to supplement its privilege log by
providing a “key” to the individuals named in the log. The key should include the following
information:

            1. What position or positions the individual had at all times pertinent to the listed
               communications;
            2. What responsibilities the individual had with regard to the subject areas to which
               the privileged communications which they received pertained;
       CASE 0:18-cv-01643-JRT-HB Document 48 Filed 04/25/19 Page 2 of 2



           3. Any other nonprivileged information regarding the individual’s role and
              responsibilities that would help to explain why the individual had a need (or the
              City had a need for the individual) to seek or to know the legal advice conveyed.

In addition, where the subject description column on the privilege log is essentially devoid of any
description (e.g., because the subject line on the actual communication did not contain such
information), Defendant must where possible provide some description of the subject of the
communication at least comparable in detail to other entries with more descriptive subject
entries.

The Court ordered Defendant to provide the supplement to Plaintiffs by the close of business
Monday, April 29, 2019. As counsel compiles that information, the Court expects that they will
revisit the designation of the documents in the log to identify any documents that should not, in
retrospect, have been designated as privileged. Any such documents should be produced
promptly so they are available to Plaintiffs’ counsel for upcoming depositions.

In addition, after Plaintiffs have had the opportunity to review the additional information
required by this Order, the Court is willing, if necessary, to conduct an in camera review of a
subset of documents identified in the log. The Court will issue an order outlining the process for
submitting documents for that review.

Occupancy Registers:
The Court ordered Defendant to work with Plaintiffs’ counsel to develop a letter that Defendant
will send by U.S. Mail to licensees that are required to maintain occupancy registers pursuant to
the city ordinance at issue in this lawsuit. After the letter goes out, the parties must continue to
collaborate regarding a reasonable and proportional path forward in view of the responses
received.

In addition, to lay the groundwork for a possible alternate approach in the event of an inadequate
response to the letter, the Court instructed Defendant to compile and produce a list of addresses
for all rental properties within its jurisdiction, with the names of the applicable license holders
and the number of units within each property. Defendant is expected to make reasonable efforts
to produce accurate and useable information given the stated limitations of the data management
software used by Defendant, and will disclose to Plaintiffs any caveats or limitations as to the
accuracy or gaps in the information provided. Based on the information provided, Plaintiffs will
explore with their expert the adequacy of the response to the direct mailing, or the possibility of
supplementing it by seeking a representative sample of occupancy registers. If the parties are
unable to work through the remainder of this process by agreement, the Court encouraged them
to consider its IDR process.


                                                                   s/Brian Bender
                                                                   Judicial Law Clerk




                                                  2
